The following opinion was filed June 22, 1925:
Rosenberry, J.
(on rehearing). The motion for rehearing in this case was made at the instance of the Industrial Commission, accompanied by the request that the court make such modification of the mandate or decision as may be necessary to permit the Commission to take further testimony and make another award if new evidence warrants it. The brief of counsel contains the following statement:
“We wish it to be clear that neither the Industrial Commission nor the attorney general questions the correctness of this court’s decision, that the original award should be set aside. Conceding that determination to be sound on the record before the court, it is felt that justice will be best served by a further excursion into the facts of the situation.”
*363It appears from the record that there have already been two hearings in this case before the Industrial Commission and there is every indication that the evidence has been produced in the minutest detail. Nor is there any statement in the briefs filed upon this motion to indicate that there are in existence facts other than those presented in the record. The situation thus presented is anomalous to say the least and one to which we deem it our duty to call attention. We are.in effect asked to grant a new trial without any showing or even a suggestion that there exists any proper ground therefor, in order that the Commission may make a further “'excursion” into the facts of the situation. Under the law it is the duty of the Commission to have made “this excursion,” and, as already stated, the record indicates that it has been done thoroughly and exhaustively. The Industrial Commission is a quasi-judicial body and is supposed to stand as an impartial tribunal in the administration of the law. While no doubt it is the intent and purpose of the law that the Industrial Commission shall see that the claimant is protected in her rights, it does not require partisan activity on the part of the Commission. Every person, claimant, employer, and insurance carrier, stands equal before the Commission, and it is the duty of the Commission to make investigations, find the facts according to the weight of the evidence, and apply the law fairly and justly without regard to the consequences to particular parties.
In any event this court cannot, when the judgment of the lower court is affirmed, grant a new trial as a matter of favor either to the Commission or parties to controversies before it. •
By the Court. — Motion denied, without costs.